Title: John Adams to Richard O’Bryen, 29 Sep. 1786
From: Adams, John
To: O’Bryen, Richard


          
            
              Sir
            
            

              London

               September 29. 1786
            
          

          I, Yesterday received your Letter of July 25, and am obliged to you
            for the Information it contains.
          You may possibly have heard an erroneous Report, of what Mr Lamb
            Said to the Dey. it is not likely that He made any Promises. however that may be, We
            must all wait the orders of Congress.
          It is painfull to the Mind of a Freeman, to think that he is in
            Slavery, and every one of your Countrymen I doubt not Sincerely Simpathizes with You:
            but by the best Accounts your actual Sufferings are much less than those which were the
            Lot of hundreds of our brave Countrymen in the Prisons of England during the late war.
            The Consideration of this will induce you to keep up your Spirits, and bear with as much
            Patience as possible, what cannot be avoided: Since the unfortunate Situation of our
            Country, may render it impossible for her to relieve you so soon as she would wish.
          We are much obliged to the French and Spanish Nations, for their
            polite and Friendly Behaviour to you, as well as to all others of our Countrymen,
            wherever they meet them. And if the British Nation had as much Wisdom, their Consuls,
            Ministers and other officers abroad would be equally civil.
          I am very Sorry it is not in my Power, to give you any Assurances,
            or comfortable hopes of Speedy Relief. Nothing can be done without the Instructions and
            assistance of Congress and what their determination will be, I know not. and to deceive
            you with false hopes, would be neither agreable to my Duty nor long pleasing to You.
            nothing could be more agreable to me, than to receive from my Superiours orders and
            means to procure you Liberty, being with very Sensible / Feelings for your Misfortune,
            Sir your most obedient and most humble servant

          
            
              John Adams
            
          
        